DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Regarding claim 11, the limitation “said male element comprises at least one bell abutment surface; said bell comprises at least one male element abutment surface ; said bell abutment surface of the male element forming an abutment surface in the axial direction for said male element abutment surface of the bell” is unclear.  As best understood, claim 1 defines at least one bell abutment surface on the male element, at least one male element abutment surface on the bell.  It is unclear as to how a surface (bell abutment surface) can form a surface for another surface.  It is not clear why or if the claim 
	Regarding claim 12, First, in lines 3, 5, and 7, the limitations “and/or wherein” are not clear.   It is not clear if anything after said limitation is required by the claim.  In particular, in line 3, it is not clear what is required because depending on which clause is chosen, either the first part of the claim or the limitation following the clause is not required.  If the “or” clause is chosen, then it is not clear if the preceding part of the claim is required.  If the first preceding portion of the claim is required, and the “and” clauses are chosen, how can the predetermined axial stroke fit all the dimensions and requirements claimed?  Perhaps instead of numerous “and/or wherein” clauses, dependent claims should be added to claim variations of said clauses.
	Second, the limitation “wherein said predetermined axial stroke of the brake band (2) is less than 1 millimeter, including less than 0.5 millimeter” is not clear.  While it is understood that 0.5 mm is less than 1mm, it is not clear how the values above 0.5 mm fit in the claim.  It appears that the claim prefers a dimension of less than .05mm but has described it to be included.  While the claim provides a factual statement that 0.5 is less than 1, it provides a level of uncertainty with regards to the values between 0.5 and 1.
	Regarding claim 13, first, in lines 4, 7, 9, and 10, the limitations “and/or wherein” are not clear.   It is not clear if anything after said limitation is required by the claim.  In particular, in line 4, it is not clear what is required because depending on which clause is chosen, either the first part of the claim or the limitation following the clause is not required.  If the “or” clause is chosen, then it is not clear if the preceding part of the claim is required.  If the first preceding portion of the claim is required, and the “and” clauses are chosen, how can the all surfaces claimed be present? Perhaps instead of numerous “and/or wherein” clauses, dependent claims should be added to claim variations of said clauses.

	Regarding claim 14, first, in lines 4, 6, 10/11, 16, 19, 22, and 27 the limitations “and/or wherein” are not clear.   It is not clear if anything after said limitation is required by the claim.  In particular, in line 4, it is not clear what is required because depending on which clause is chosen, either the first part of the claim or the limitation following the clause is not required.  If the “or” clause is chosen, then it is not clear if the preceding part of the claim is required.  If the first preceding portion of the claim is required, and the “and” clauses are chosen, how can all of the embodiments of the elastic elements exist?  Perhaps instead of numerous “and/or wherein” clauses, dependent claims should be added to claim variations of said clauses. 
	Second, the limitation “avoiding to elastically bias the brake band” in lines 3-4 and 9-10, is not clear.  How is the bias avoided?  Is there a structural limitation that prevents said bias? It is not clear what is encompassed by “avoiding”.
	Third, claim 14 appears to be overly broad generally narrative.  For example, the claims requires, in three different alternative embodiments or claim requirements, that the elastic element form a barrier including formation around the body of the male element in order to prevent outside contaminants from coming into numerous parts (bell, band, and male element).  The claim limitation does not require any additional structure or for said prevention until line 23 where a dust proof wall is required.  As noted earlier, if all of the “and” clauses are required by the claim, it is not clear what is encompassed by the claim.    
 	Fourth, Claim 14 recites the limitations “said stem” in line 24.  There is insufficient antecedent basis for this limitation in the claim.

	Second, the limitation “said connecting ring forming said second end of stroke surface of the axial band seat” is not clear.  It is not clear how the connecting ring can form a surface on the bell.  Does the limitation intend to describe a relationship between the connecting ring and the surface of the bell?  For example, it is not clear because as shown in Applicant figures element 7 is on element 4, not ring 28.
	Third, Claim 15 recites the limitations “said elastic element” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 16, first, in lines 5, 7, 11, 16, 18, 20, and 22, the limitations “and/or wherein” are not clear.   It is not clear if anything after said limitation is required by the claim.  In particular, in line 4, it is not clear what is required because depending on which clause is chosen, either the first part of the claim or the limitation following the clause is not required.  If the “or” clause is chosen, then it is not clear if the preceding part of the claim is required.  
	Second, claim 16 recites the limitations “said elastic element” in lines 13, 14, and 23.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitations “said underhead portion” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
	Third the limitation “said first end-of-stroke surface of the bell and said male element abutment surface of the bell are two substantially annular portions of the same surface, wherein said first end-of-stroke surface substantially surrounds said male element abutment surface” is not clear.  The limitation 
	Claim 17 recites the limitations “the vehicle” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  While there is antecedent basis for “a vehicle-oriented male element side” there is not for “a vehicle”. 
	Regarding claim 18, in lines 3, 6, 8, 11, and 13, the limitations “and/or wherein” are not clear.   It is not clear if anything after said limitation is required by the claim.  In particular, in line 4, it is not clear what is required because depending on which clause is chosen, either the first part of the claim or the limitation following the clause is not required.  If the “or” clause is chosen, then it is not clear if the preceding part of the claim is required.  
Regarding claim 19, the limitation “said male element comprises at least one bell abutment surface; - said bell comprises at least one male element abutment surface ; said bell abutment surface of the male element forming an abutment surface in the axial direction for said male element abutment surface of the bell” is unclear.  As best understood, claim 1 defines at least one bell abutment surface on the male element, at least one male element abutment surface on the bell.  It is unclear as to how a surface (bell abutment surface) can form a surface for another surface.  It is not clear why or if the claim defines the surfaces and then further defines said surfaces with regards to how they are formed.  It appears that the claim is overly broad to a point where it is not clear.
	Regarding claim 20, in line 3 the limitation “and/or wherein” is not clear.   It is not clear if anything after said limitation is required by the claim.  In particular, in line 4, it is not clear what is required because depending on which clause is chosen, either the first part of the claim or the limitation following the clause is not required.  If the “or” clause is chosen, then it is not clear if the preceding part of the claim is required.  
	Claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reulein (US-20160319893).
Regarding claim 11, Reulein discloses a brake band (300) , a bell (200), adapted to be operatively connected to a vehicle wheel associable with the brake disc assembly (paragraph 14) ; at least one connecting device (100), which forms a connection between said brake band (300) and said bell (200); said connecting device (100) and said bell (200) cooperate by delimiting at least one axial band seat (at or near 112) where the brake band (300) may slide in an axial direction of a predetermined axial stroke (fig 2); wherein: said bell (200) comprises at least a first end-of-stroke surface (at least one of surfaces facing 300) which forms a first abutment surface in the axial direction for said brake band (300, fig 2); said connecting device (100) comprises a second end-of-stroke surface (at least one of surfaces facing 200), opposite to said first end-of-stroke surface (fig 2), which forms a second opposite abutment surface in the axial direction for said brake band (300); and wherein: said connecting device (100) comprises at least one male element (110/111), which is accommodated in at least one male element bell seat (fig 2) obtained in said bell (200); said male element (110/111) comprises at least one bell 
Regarding claim 12, as broadly recited, Reulein discloses wherein said brake band (300) may slide in said axial band seat of said predetermined axial stroke without being biased (fig 2 and 4); and/or wherein said predetermined axial stroke of the brake band is less than 1 millimeter, including less than 0.5 millimeters; and/or wherein said predetermined axial stroke of the brake band  is substantially equal to 0.3 millimeters (as broadly recited, paragraph 25 dicsloses appropriate dimension restraints. It is noted that the limitations regarding the dimensions are not required by the “or” clause); and/or wherein and/or wherein said male element body is integrally made in one piece (figs 2 and 4), avoiding to delimit through holes longitudinally directed in said male element body (fig 2).
Regarding claim 13, (It is noted that the limitations regarding the dimensions are not required by the “or” clause), Reulein discloses wherein said stem (100 and/or 120) of the male element body (100/110/111) comprises a proximal stem portion (at or near E2) which forms a step with said head (111), so that at least one surface of said underhead portion is adapted to face said wheel-oriented male element side (fig 2 and 4); and/or wherein said stem of the male element body comprises an intermediate stem portion (at least center portion) which forms a step with said proximal stem portion (fig 2), so that a surface of said proximal stem portion is 
Regarding claim 14, as best understood, (It is noted that the limitations regarding the dimensions are not required by the “or” clause), Reulein discloses wherein said connecting device (100) comprises at least one elastic element (122) which exerts an elastic bias aimed at axially tightening said bell (3) and said connecting device (4) together, avoiding to elastically bias the brake band (2); and/or wherein said elastic element (23) is substantially annular in shape to embrace a portion of the stem (24) of said male element (100/110/111); and/or wherein said elastic element (23) biases the male element abutment surface of the bell abutting against the bell abutment surface  of the male element (fig 2), so that said elastic element elastically biases said first end-of-stroke surface of the bell when approaching said second end-of-stroke surface (fig 2), avoiding to elastically bias said brake band; and/or wherein said elastic element biases at least one of said first end- of-stroke surface of the bell and said second end-of- stroke surface of the connecting device (100) abutting against an abutment surface of the male element body or of the bell (200) , respectively, so as to provide at least one of said first end-of-stroke surface and said second end-of-stroke surface with a minimum compliance (fig 2 and 4); and/or wherein said elastic element (122) forms a barrier, preferably around the body of said male element, to limit the entry and accumulation of dusts and/or debris in the male element seat of the band (fig 2); and/or wherein said elastic element (122) forms a barrier, preferably around the body of said 
Regarding claim 15, as broadly recited, (It is noted that the limitations regarding the dimensions are not required by the “or” clause), Reulein discloses wherein said connecting device (100) comprises at least one connecting ring (at least 130) which is fixed by means of said male element (100/110/111) to at least said bell (200), said connecting ring (130) forming said second end-of-stroke surface of the axial band seat (fig 2).
Regarding claim 16, as best understood, (It is noted that the limitations regarding the dimensions are not required by the “or” clause), Reulein discloses wherein said underhead portion (111) of the male element (100/110/111) comprises said second opposite end-of-stroke surface (fig 2 at or near 112) so that said axial band seat (at or near 112) is delimited by said first end-of-stroke surface of the bell (200) and by said second opposite end-of-stroke surface (at or near 111) of the underhead portion of the male element (100); and/or wherein said first end-of-stroke surface of the bell is axially flush with said male element abutment surface of the bell (fig 2); and/or wherein said first end-of-stroke surface of the bell and said male element abutment surface of the bell are two substantially annular portions of the same surface (fig 2), wherein said first end-of-stroke surface substantially surrounds said male element abutment surface (fig 2); and/or wherein said connecting device (100) comprises at least one nut (122) fitted onto a portion of said stem (fig 2), wherein said nut forms an axial abutment surface for said elastic element (at 
Regarding claim 17, Reulein discloses A male element 100/110/111) of a connecting device (100) adapted to form a connection between a brake band (300) and a bell (200) of a brake disc assembly, said connecting device (100) and said bell being adapted to cooperate to delimit at least one axial band seat (at or near 112) where the brake band may slide in an axial direction of a predetermined axial stroke; wherein said male element comprises a male element body (100/110/111) having a predominant extension along a longitudinal direction (fig 2); said male element body (100) comprising a vehicle-oriented male element side, adapted to face the vehicle, when under operating conditions, and a wheel-oriented male element side opposite to said vehicle-oriented male element side  and adapted to face a vehicle wheel, when under operating conditions (figs 2 and 4); and wherein said male element body (100) comprises at least a second end-of- stroke surface (at least a surface facing 200/300), opposite to a first end-of-stroke surface of the bell  and adapted to form an abutment surface for said brake band (figs 2 ands 4); said male element body (100) comprises at least one bell abutment surface (at least a surface facing 200/300), adapted to form an abutment surface for a portion of said bell (fig 2 and 4); and wherein 
Regarding claim 18, as best understood, (It is noted that the limitations regarding the dimensions are not required by the “or” clause), Reulein discloses wherein said male element body (100/110/111) comprises a head (111 and/or 112) comprising an underhead portion (at or near 111) and a stem (middle portion) which extends from said underhead portion (figs 2 and 4); and/or wherein said stem comprises a first stem portion which forms a step with said head (figs 2 and 4 at or near 111 and/or 112), so that at least one surface of said underhead portion is adapted to face said wheel-oriented male element side (fig 4) ; and/or wherein said underhead portion, adapted to face said wheel-oriented male element side (fig 4), comprises said second end-of-stroke surface (fig 2) ; and/or wherein said stem comprises a second stem portion  which forms a step with said proximal stem portion (at or near 112), so that a surface of said proximal stem portion is adapted to face said wheel- oriented male element side; and/or wherein said surface of said proximal stem portion  adapted to face said wheel-oriented male element side comprises said bell abutment surface (figs 2 and 4); and/or wherein said bell abutment surface and said second end-of-stroke surface are oriented towards the same side of the male element body (100/110/111), preferably said wheel-oriented male element side (figs 2 and 4).
Regarding claim 19, Reulein discloses a brake band (300) , a bell (200), adapted to be operatively connected to a vehicle wheel associable with the brake disc assembly (paragraph 14) ; at least one connecting device (100), which forms a connection between said brake band (300) and said bell (200); said connecting device (100) and said bell (200) cooperate by delimiting at least one axial band seat (at or near 112) where the brake band (300) may slide in an axial direction of a predetermined axial stroke (fig 2); wherein: said bell (200) comprises at least a first end-of-stroke surface (at least one of surfaces facing 300) which forms a first abutment surface in the 
Regarding claim 20, as best understood, (It is noted that the limitations regarding the dimensions are not required by the “or” clause), Reulein discloses wherein said wheel-oriented male element (100) side comprises both said axial bell abutment surface and said brake band abutment surface (figs 2 and 4); and/or wherein when under operating conditions, said .

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cornolti et al.  (US-20050284712).
	Regarding claim 17, Cornolti et al.  discloses A male element (17) of a connecting device (10) adapted to form a connection between a brake band (3) and a bell (4) of a brake disc assembly, said connecting device (10) and said bell being adapted to cooperate to delimit at least one axial band seat (at or near 16) where the brake band may slide in an axial direction of a predetermined axial stroke; wherein said male element comprises a male element body (fig 2) having a predominant extension along a longitudinal direction (fig 2); said male element body comprising a vehicle-oriented male element side (fig 2 near 15), adapted to face the vehicle, when under operating conditions, and a wheel-oriented male element side opposite to said vehicle-oriented male element side  and adapted to face a vehicle wheel, when under operating conditions (figs 2 near 17); and wherein said male element body (10) comprises at least a second end-of- stroke surface (at or near 18  or 19), opposite to a first end-of-stroke surface of the bell  and adapted to form an abutment surface for said brake band (figs 1 and 2 ); said male element body (10) comprises at least one bell abutment surface (at or near 18/20), adapted to form an abutment surface for a portion of said bell (fig 2); and wherein said second end-of-stroke surface and said bell abutment surface are made in one piece with said male element body (fig 2).
  	Regarding claim 18, as best understood, (It is noted that the limitations regarding the dimensions are not required by the “or” clause), Cornolti et al.  discloses wherein said male element body (10) comprises a head (15/19) comprising an underhead portion (19) and a stem (21) which extends from said underhead portion (fig 2); and/or wherein said stem comprises a first stem portion which forms a step with said head (fig 2), so that at least one surface of said underhead portion is adapted to face said wheel-oriented male element side (fig 1) ; and/or wherein said underhead portion, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657